

115 HR 6408 IH: Allies Countering Extremism Act
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6408IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Keating (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to authorize international cooperative activities to
			 strengthen efforts relating to countering violent extremism, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Allies Countering Extremism Act or the ACE Act. 2.International cooperative activities to strengthen efforts relating to countering violent extremismSection 317 of the Homeland Security Act of 2002 (6 U.S.C. 195c) is amended—
 (1)in subsection (c)(2), by inserting France, Germany, after United Kingdom,; (2)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and
 (3)by inserting after subsection (g) the following new subsection:  (h)Countering violent extremismAs part of the international cooperative activities authorized in this section, the Under Secretary, in coordination with the Secretary of State and appropriate Federal officials, may enter into cooperative activities with partners specified in subsection (c)(2) to strengthen efforts relating to countering violent extremism. Such activities may include—
 (1)efforts aimed at improving counter-radicalization and counter-messaging methods; and (2)recommendations for incorporating any new findings into national policies for countering violent extremism..
			